Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 40 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 18 recite the limitation "the object side convex surface of the third lens" in line 17 of claim 1 and in line 5 of claim 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 are dependent on claim 1, and therefore incorporates the same indefiniteness. Claim 19 depends from claim 18, and therefore incorporates the same indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent 9,726,857 B2).

With respect to claim 1, Chen discloses the claimed invention of a lens assembly (as noted for example in Figure 1; Table 1 in column 10 for Example 1), comprising: an aperture stop (100) and at least three lenses sequentially arranged from a side of an object to aside of an image sensor (180) along an optical axis, wherein a first lens (110) disposed on the side of the object among the at least three lenses is disposed closer to the image sensor (180) than the aperture stop (100), the first lens (110) including a convex surface (111) on the side of the object and a concave surface (112) on the side of the image sensor (180), and the first lens (110) having positive refractive power,  wherein a second lens (120) among the at least three lenses is disposed closer to the image sensor (180) than the first lens (110), the second lens (120) including a convex surface (121) on the side of the object and a concave surface (122) on the side of the image sensor (180), and the second lens (120) having negative refractive power (note Table 1 in col. 10 for Example 1), wherein a third lens (130) among the at least three lenses is disposed closer to the image sensor (180) than the second lens (120) and has positive or negative refractive power (note Table 1, in col. 10 for Example 1), wherein the lens assembly meets Equation 1: 0.1 ≤ CT15/StopL≤ 0.4, wherein CT15 denotes a distance between the object-side convex surface (111) of the first lens (110) and an object-side convex surface (131) of the third lens (130) measured along the optical axis, and "StopL" denotes a distance between an image forming surface (180) of the image sensor and the aperture stop (100) measured along the optical axis.
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein CT15=0.979 and StopL=5.999, so CT15/StopL=0.163, which is greater than or equal to 0.1 and less than or equal to 0.4.

With respect to claim 2, the lens assembly of claim 1, further comprising a fourth lens (140), a fifth lens (150), and a sixth lens (160) sequentially arranged from the side of the object to the side of the image sensor (180) between the third lens (130) and the image forming surface of the image sensor (180). Please note at least Figure 1.

With respect to claim 3, the lens assembly of claim 2, wherein the lens assembly meets Equation 2:  80≤ Vd3+Vd4+Vd5≤170 wherein Vd3 denotes an Abbe number of the third lens (130), Vd4 denotes an Abbe number of the fourth lens (140), and Vd5 denotes an Abbe number of the fifth lens (150).
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein Vd3=55.9, Vd4=23.5 and Vd5=23.5, so Vd3+Vd4+Vd5=102.9, which is greater than or equal to 80 and less than or equal to 170.

With respect to claim 4, the lens assembly of claim 1, wherein the lens assembly meets Equation 3: 0.9≤StopL/TL≤ 1.3 wherein TL denotes a distance between the image forming surface (180) of the image sensor and the object-side convex surface (111) of the first lens (110) measured along the optical axis.
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein StopL=5.999 and TL=5.999. so StopL/TL=1.0, which is greater than or equal to 0.9 and less than or equal to 1.3.

With respect to claim 6, the lens assembly of claim 1, wherein the lens assembly meets Equation 5: 0.15≤(LT1/TL)*FNO≤ 0.38 25 wherein LT1 denotes a thickness of the first lens (110) measured along the optical axis, TL denotes a distance between the image forming surface of the image sensor (180) and the object-side convex surface (111) of the first lens (110) measured along the optical axis, and FNO denotes an F number.
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein LT1=0.478, TL=5.999 and FNO=2.35, so (LT1/TL)*FNO=0.177, which is greater than or equal to 0.15 and less than or equal to 0.38.
With respect to claim 7, the lens assembly of claim 1, wherein the lens assembly meets Equation 6: 0.13≤CT15/TL≤0.35 wherein TL denotes a distance between the image forming surface of the image sensor (180) and the object-side convex surface (111) of the first lens (110) measured along the optical axis.
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein CT15=0.979 and TL=5.999, so CT15/TL=0.154, which is greater than or equal to 0.13 and less than or equal to 0.35.

With respect to claim 9, the lens assembly of claim 1, wherein the lens assembly meets Equation 7: 1.6≤LT1/LT2≤3.2 wherein LT1 denotes a thickness of the first lens (110) measured along the optical axis, and LT2 denotes a thickness of the second lens (120) measured along the optical axis.
As noted in Chen, in Figure 1 and Table 1 in column 10 for Example 1, wherein LT1=0.478 and LT2=0.240, so LT1/LT2=1.992, which is greater than or equal to 1.6 and less than or equal to 3.2.


Claim(s) 1-4, 6-8, 10, 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (U.S. Patent Pub. 2018/0059378 A1).

With respect to claim 1, Kubota et al disclose the claimed invention of a lens assembly (as noted for example in Figure 1; Table 1 on page 8 for Example 1), comprising: an aperture stop (ST) and at least three lenses sequentially arranged from a side of an object to a side of an image sensor (IM) along an optical axis, wherein a first lens (L1) disposed on the side of the object among the at least three lenses is disposed closer to the image sensor (IM) than the aperture stop (ST), the first lens (L1) including a convex surface (note Table 1 and Figure 1) on the side of the object and a concave surface (note Table 1 and Figure 1) on the side of the image sensor (IM), and the first lens (L1) having positive refractive power (note for example in Table 1), wherein a second lens (L2) among the at least three lenses is disposed closer to the image sensor (IM) than the first lens (L1), the second lens (L2) including a convex surface (note in Table 1 and Figure 1) on the side of the object and a concave surface (note Table 1 and Figure 1) on the side of the image sensor (IM), and the second lens (L2) having negative refractive power (note for example in Table 1), wherein a third lens (L3) among the at least three lenses is disposed closer to the image sensor (IM) than the second lens (L2) and has positive or negative refractive power (note Table 1 for example), wherein the lens assembly meets Equation 1: 0.1≤CT15 / StopL≤0.4, and wherein CT15 denotes a distance between the object-side convex surface of the first  lens (L1) and an object-side convex surface of the third lens (L3) measured along the optical axis, and StopL denotes a distance between an image forming surface (IM) of the image sensor and the aperture stop (ST) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein CT15=1.371 and StopL=5.652, so CT15/StopL=0.243, which is greater than or equal to 0.1 and less than or equal to 0.4.

With respect to claim 2, the lens assembly of claim 1, further comprising a fourth lens (L4), a fifth lens (L5), and a sixth (L6) lens sequentially arranged from the side of the object to the side of the image sensor (IM) between the third lens L3) and the image forming surface of the image sensor (IM). Note Figure 1 for example.

With respect to claim 3, the lens assembly of claim 2, wherein the lens assembly meets Equation 2: 80≤Vd3+Vd4+Vd5≤170 wherein Vd3 denotes an Abbe number of the third lens, Vd4 denotes an Abbe number of the fourth lens, and Vd5 denotes an Abbe number of the fifth lens.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein Vd3=55.7, Vd4=55.7 and Vd5=25.6, so Vd3+Vd4+Vd5=137, which is greater than or equal to 80 and less than or equal to 170.

With respect to claim 4, the lens assembly of claim 1, wherein the lens assembly meets Equation 3: 0.9≤StopL/TL≤1.3 wherein TL denotes a distance between the image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein StopL=5.652 and TL=5.652, so StopL/TL=1.0, which is greater than 0.9 and less than 1.3.

With respect to claim 6, the lens assembly of claim 1, wherein the lens assembly meets Equation 5: 0.15≤(LT1/TL)*FNO≤0.38 wherein LT1 denotes a thickness of the first lens measured along the optical axis, TL denotes a distance between the image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis, and FNO denotes an F number.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein LT1=0.672, TL=5.652 and FNO=2.1, so (LT1/TL)*FNO=0.25, which is greater than 0.15 and less than 0.38.

With respect to claim 7, the lens assembly of claim 1, wherein the lens assembly meets Equation 6: 0.13≤CT15/TL≤0.35 wherein TL denotes a distance between the image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein CT15=1.371 and TL=5.652, so CT15/TL=0.243, which is greater than 0.13 and less than 0.35.

With respect to claim 8, the lens assembly of claim 1, wherein the image sensor-side concave surface (note Figure 1 and Table 1) of the first lens (L1) includes at least one inflection point, and wherein a distance between the inflection point and a center of an effective diameter of the first lens (L1) is 0.5 times or more of the effective diameter of the first lens (L1). Please note at least Figure 1; and Tables 1 and 2.

With respect to claim 10, the lens assembly of claim 1, wherein the lens assembly meets Equation 8: 0.1≤LT1/TL≤0.2, wherein LT1 denotes a thickness of the first lens (L1) measured along the optical axis, and TL denotes a distance between the image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein LT1=0.672 and TL=5.652, so LT1/TL=0.12, which is greater than 0.1 and less than 0.2.

With respect to claim 11, the lens assembly of claim 1, wherein the lens assembly meets Equation 9: 0.3≤ED3/TL≤0.45 wherein ED3 denotes an effective diameter of the third lens (L3), and TL denotes a distance between the image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein ED3=2.47 and TL=5.652, so ED3/TL=0.43, which is greater than 0.3 and less than 0.45.

With respect to claim 15, Kubota et al disclose the claimed invention of a lens assembly (as noted for example in Figure 1; and in Table 1 on page 8 for Example 1), comprising: an aperture stop (ST) and at least three lenses sequentially arranged from a side of an object to a side of an image sensor (IM) along an optical axis, wherein a first lens (L1) disposed on the side of the object among the at least three lenses is disposed closer to the image sensor (IM) than the aperture stop (ST), the first lens (L1) including a convex surface (note Table 1 and Figure 1) on the side of the object and a concave surface (note Table 1 and Figure 1) on the side of the image sensor (IM), and the first lens (L1) having positive refractive power, wherein a second lens (L2) among the at least three lenses is disposed closer to the image sensor (IM) than the first lens (L1), the second lens (L2) including a convex surface on the side of the object and a concave surface on the side of the image sensor, and the second lens having negative refractive power (note for example in Table 1), wherein a third lens (L3) among the at least three lenses is disposed closer to the image sensor (IM) than the second lens (L2) and has positive or negative refractive power (note Table 1), wherein the lens assembly meets Equation 13: 0.3 =< ED3/TL =< 0.45, wherein ED3 denotes an effective diameter of the third lens (L3) and TL denotes a distance between an image forming surface of the image sensor (IM) and the object-side convex surface of the first lens (L1) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein ED3=2.47 and TL=5.652, so ED3/TL=0.43, which is greater than 0.3 and less than 0.45.

With respect to claim 16, , the lens assembly of claim 15, further comprising a fourth lens (L4), a fifth lens (L5), and a sixth (L6) lens sequentially arranged from the side of the object to the side of the image sensor (IM) between the third lens L3) and the image forming surface of the image sensor (IM). Note Figure 1 for example.

With respect to claim 17, , the lens assembly of claim 16, wherein the lens assembly meets Equation 2: 80≤Vd3+Vd4+Vd5≤170 wherein Vd3 denotes an Abbe number of the third lens, Vd4 denotes an Abbe number of the fourth lens, and Vd5 denotes an Abbe number of the fifth lens.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein Vd3=55.7, Vd4=55.7 and Vd5=25.6, so Vd3+Vd4+Vd5=137, which is greater than or equal to 80 and less than or equal to 170.

With respect to claim 18, the lens assembly of claim 15, wherein the lens assembly meets Equation 15: 0.13≤CT15/TL≤0.35, wherein CT15 denotes a distance between the object-side convex surface of the first lens (L1) and the object-side convex surface of the third lens (L3) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein CT15=1.371 and TL=5.652, so CT15/TL=0.243, which is greater than 0.13 and less than 0.35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (U.S. Patent Pub. 2018/0059378 A1).

With respect to claim 9, Kubota et al disclose the claimed invention as noted above with respect to at least claim 1, wherein Kubota et al’s lens assembly almost meets Equation 7: 1.6≤LT1/LT2≤3.2, wherein LT1 denotes a thickness of the first lens (L1) measured along the optical axis, and LT2 denotes a thickness of the second lens (L2) measured along the optical axis.
As noted in Kubota et al, in Figure 1, Table 1 on page 8 for Example 1, wherein LT1=0.672 and LT2=0.197, so LT1/LT2=3.4, which is nearly equal to the upper value of 3.2. It would have been obvious to one of ordinary skill in the art to adjust the value a mere value of 0.02 for the ratio of the two lens thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant case, the adjustment of the ratio recited may be accounted for by a standard deviation due to possible measurement inaccuracies, at the vary least. 

With respect to claim 12, the lens assembly of claim 1, further comprising a barrel structure (which is known to be provided for the devices Kubota et al’s lens assembly may utilized in, as noted on page 1, in paragraph [0001]) disposed between the aperture stop (ST) and the first lens (L1), wherein as an inner wall of the barrel structure extends from the aperture stop (ST; which would have been known to one of ordinary skill in the art because the aperture stop is on the most object side of the lens assembly) and is inclined from the aperture stop (ST), an inner diameter of the barrel structure gradually increases towards the first lens (L1), wherein the lens assembly meets Equation 10: 0.4≤Da/HFOV≤1.5 wherein Da denotes an angle of inclination, from the aperture stop, of the inner wall of the barrel structure, and HFOV denotes a half field of view of the lens assembly. As noted from at least Figure 1 of Kubota et al, the value of Da is estimated to be about 45°, due to the increase of lens diameters of lenses from the first lens (L1) to the sixth lens (L6). From Table 1, HFOV=ω°, so Da/HFOV=about 1.18, which meets the given ratio as recited. 

With respect to claim 20, Kubota et al disclose the claimed invention of an electronic device (as noted on page 1, paragraph [0001]), comprising: a display including a light transmission area surrounded by an active area as viewed from above a front surface of the electronic device; and the lens assembly of claim 1, the lens assembly disposed to at least partially overlap the display, wherein the lens assembly is configured to generate an image signal based on light incident via the light transmission area. One of ordinary skill in the art would have known at the effective file date of the claimed invention to provide the electronic device as recited in claim 20, since the same electronic devices are given in the Applicants’ disclosure (such as on page 1) as compared to the devices given in Kubota et al’s disclosure.


Allowable Subject Matter
Claims 5, 13, 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the subject matter of claims 5, 13, 14 and 19. With respect  to claims 5, 13, 14 and 19, the prior art fails to provide the variables required to calculate the conditional limitations recited in all of these claims. Since the values for the variables could not be determined and/or calculated, and does not therefore at least fairly suggest the recited details provided in claims 5, 13, 14 and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EVELYN A LESTER/Primary Examiner
Art Unit 2872